Citation Nr: 1708118	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  09-32 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for radiculopathy of the right lower extremity sciatic nerve, prior to June 19, 2012, in excess of 20 percent from June 19, 2012 to July 16, 2014, and in excess of 40 percent thereafter.   

2.  Entitlement to a rating in excess of 10 percent for radiculopathy of the left lower extremity sciatic nerve prior to June 19, 2012, and in excess of 20 percent from June 19, 2012.

3.  Entitlement to an initial disability evaluation in excess of 10 percent for radiculopathy, femoral nerve, right lower extremity, from May 15, 2013, to July 16, 2014, and a compensable evaluation thereafter.  

4.  Entitlement to an initial disability evaluation in excess of 10 percent for radiculopathy, femoral nerve, left lower extremity, from May 15, 2013, to July 16, 2014, and a compensable evaluation thereafter.



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel

INTRODUCTION

The Veteran, who is the appellant, had active service from January 1987 to October 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, in which the RO, in pertinent part, continued 10 percent ratings for radiculopathy of the right and left lower extremities.  In a January 2013 rating decision, the RO increased the disability rating for each lower extremity to 20 percent, from June 19, 2012. 

In March 2013, this case was remanded to verify the Veteran's representative's mailing address and provide documents to that representative.  This matter was once again remanded for further development in July 2014.  

In an August 2014 rating determination, the RO increased the Veteran's evaluation for radiculopathy, sciatic nerve, right lower extremity from 20 to 40 percent effective July 16, 2014.  The RO also granted service connection for radiculopathy, femoral nerve, left lower extremity, and assigned a 10 percent evaluation effective May 15, 2013.  The RO also granted service connection for radiculopathy, femoral nerve, right lower extremity and assigned a 10 percent evaluation with an effective date of May 15, 2013.

In an August 2014 supplemental statement of the case, the RO noted the above grants of service connection for the right and left femoral nerves with the effective dates of May 15, 2013, and indicated that there was no femoral nerve involvement for either right or left lower extremity and lowered each rating to noncompensable as it related to the femoral nerve, as of July 16, 2014, the date of VA examination conducted in conjunction with the July 2014 Board remand.  The directives of the Board remand have been complied with and the matter is now ready for appellate review.  As a result of the above actions, the Board has listed the issues as such on the title page of this decision.  


FINDINGS OF FACT

1.  The Veteran's left lower extremity sciatic nerve involvement has resulted in moderately severe incomplete neurological impairment prior to November 19, 2014, and in severe neurological impairment from November 19, 2014.  

2.  The Veteran's right lower extremity sciatic nerve involvement has resulted in moderately severe incomplete neurological impairment throughout the appeal period.  

3.  The Veteran's right lower extremity femoral nerve involvement resulted in moderate neurological impairment from May 15, 2013 to July 16, 2014. 

4.  The Veteran's left lower extremity femoral nerve involvement resulted in moderate neurological impairment from May 15, 2013 to July 16, 2014. 

5.  There has been no demonstration of neurological impairment of the femoral nerve of the right lower extremity from July 16, 2014.  

6.  There has been no demonstration of neurological impairment of the femoral nerve of the left lower extremity from July 16, 2014.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for a 40 percent disability evaluation for left lower extremity sciatic nerve involvement prior to November 19, 2014, and 60 percent thereafter, have been met.  38 U.S.C.A § 1155 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.123, 4.124a, Diagnostic Code 8520 (2016).

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for a 40 percent disability evaluation for right lower extremity sciatic nerve involvement, and no more, have been met throughout the appeal period.  38 U.S.C.A § 1155 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.123, 4.124a, Diagnostic Code 8520 (2016).

3.  Resolving reasonable doubt in favor of the Veteran, the criteria for a 20 percent disability evaluation for right lower extremity femoral nerve involvement, and no more, have been met from May 15, 2013 to July 16, 2014.  38 U.S.C.A § 1155 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.123, 4.124a, Diagnostic Code 8526 (2016).

4.  Resolving reasonable doubt in favor of the Veteran, the criteria for a 20 percent disability evaluation for left lower extremity femoral nerve involvement, and no more, have been met from May 15, 2013 to July 16, 2014.  38 U.S.C.A § 1155 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.123, 4.124a, Diagnostic Code 8526 (2016).

5.  The criteria for a compensable disability evaluation for right lower extremity femoral nerve impairment from July 16, 2014 have not been met.  38 U.S.C.A § 1155 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.123, 4.124a, Diagnostic Code 8526 (2016).

6.  The criteria for a compensable disability evaluation for left lower extremity femoral nerve impairment from July 16, 2014 have not been met.  38 U.S.C.A § 1155 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.123, 4.124a, Diagnostic Code 8526 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008). 

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

As it relates to the claims for higher evaluations, the Board observes that in a February 2008 letter, the RO provided the Veteran with notice that informed him of the evidence needed to substantiate his claims.  The letter also told him what evidence he was responsible for obtaining and what evidence VA would undertake to obtain.  The letter further told him to submit relevant evidence in his possession.  This letter also provided the Veteran with notice as to the disability rating and effective date elements of the claim. 

VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All pertinent treatment records, VA and non-VA, have been obtained and associated with the record.  No other relevant records have been identified. 

The Veteran was afforded numerous VA examinations in conjunction with his claim.  The Board finds that the VA examinations of record are adequate for rating purposes, because they were performed by medical professionals, were based on thorough examination of the Veteran, and reported findings pertinent to the rating criteria.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that VA must provide an examination that is adequate for rating purposes).  Thus, the Board finds that a further examination is not necessary regarding the above issues.

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments presented by his representative.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.

Evaluations

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123. 

Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  See nerve involved for diagnostic code number and rating.  Tic douloureux, or trifacial neuralgia, may be rated up to complete paralysis of the affected nerve.  38 C.F.R. § 4.124. 

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral the rating should include the application of the bilateral factor.  38 C.F.R. § 4.124a. 

Under 38 C.F.R. § 4.124a, Diagnostic Code 8520, which provides criteria for rating impairment of the sciatic nerve, a 10 percent evaluation is warranted for mild incomplete paralysis.  A 20 percent rating requires moderate incomplete paralysis, and a 40 percent rating requires moderately severe incomplete paralysis of the sciatic nerve.  The next higher evaluation of 60 percent requires severe incomplete paralysis of the sciatic nerve with marked muscular atrophy.  An 80 percent evaluation requires complete paralysis of the sciatic nerve, in which the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.

As it relates to the femoral nerve, under Diagnostic Code 8526, a 10 percent rating is warranted for mild incomplete paralysis of the quadriceps extensor muscles, a 20 percent rating is warranted for moderate incomplete paralysis, and a 30 percent rating is warranted for severe partial paralysis.  Complete paralysis of the quadriceps extensor muscles warrants a 40 percent rating.

The Veteran maintains that the symptomatology associated with his service-connected neurological impairment of the right and left lower extremities warrants higher disability evaluations than those which have been currently assigned.  

Right and Left Lower Extremity Sciatic Nerve Involvement

As it relates to the right and left sciatic neurological impairment, private treatment records for the 2008-2009 time period revealed numerous reports and findings of left and right lower extremity radiculopathy, which was classified as uncontrolled.  

In conjunction with his request for an increased evaluation, the Veteran was afforded a VA examination in February 2008.  At that time, the Veteran complained of a pain in the lumbar region which shot down his right thigh into his lateral calf and into his foot.  He noted having lesser symptoms in the left leg.  He stated that the pain was sharp and stabbing.  He denied any numbness, tickling, electric shocks, pins/needles sensation, or steady burning sensations on a continuous basis on his lateral thigh or foot. 

Supine straight leg raising test was positive at 45 degrees, bilaterally, and his knee and ankle reflexes were 2/4.  A 10 gram monofilament was palpable on the bottom of all toes, the dorsum of the feet, and over bilateral malleoli.

At the time of a September 2008 private neurosurgery consult, the Veteran was noted to have lower extremity dysesthesias, with the examiner rendering a diagnosis of persistent structural pain syndrome and irritative dysesthesias which seemed to be more prominent on a day-to-day basis contralateral to his lateralization at L5-S1.

At the time of an October 2008 private visit, deep tendon reflex testing revealed 1+ knee reflex on the right and 2+ (normal) on the left.  Ankle reflex was 1+ on the right and 2+ on the left.  Straight leg raising was reported as positive, bilaterally, with sciatic notch tenderness being present on the right and left.  It was the examiner's assessment that the Veteran had uncontrolled radiculopathy.  

In August 2010, the Veteran had a neurostimulator placed in his back for pain control in his legs.  

At the time of a June 2012 VA examination, the Veteran reported that he had always had pain, tingling, and numbness, and burning, stabbing, pain in his legs when he had flare in his back.  He stated that the pain in his legs was worse.  

The Veteran reported having moderate constant pain in his right lower extremity, which he stated was moderate in degree, and that the pain was severe on the left.  He also noted having severe dull intermittent pain in both lower extremities.  He further reported having moderate paresthesias and/or dysesthesias in both lower extremities as well as moderate numbness in both lower extremities.  The Veteran further noted having stabbing and burning pain at all times as well as a feeling that a hatchet was cutting off his right toe.  There was no muscle atrophy.  Knee reflexes were 2+ (normal) and 1+ for the ankles.   Sensory examination was decreased for the toes.  Trophic changes were noted to be present on the lower extremities.  

At the time of a May 15, 2013 VA examination, the Veteran was found to have no muscle atrophy.  Ankle and knee reflexes were normal as was sensory examination.  The Veteran was noted to have radicular symptoms of severe constant pain in both extremities, moderate dull pain, severe paresthesias and/or dysesthesias, and moderate numbness.  The examiner noted that the Veteran's numbness could be severe at times but that it was moderate most of the time.  He indicated that the Veteran reported having numbness in his hips down to his feet.  He further reported that the Veteran stated that he had constant pain that might be excruciating, and was either on the right or left, but never both at same time.  The examiner opined that the Veteran's sciatic nerve impairment was moderate in nature.  

At the time of his July 16, 2014 VA examination, the Veteran was diagnosed as having lumbar radiculopathy, which was noted to be progressively worse and of moderate to severe impairment.  Muscle atrophy was noted to be present in the right thigh but was not described as severe, with a specific finding of no severe muscle atrophy being made.  Right and left knee and ankle reflexes were 1+.  Sensory examination was normal.  The Veteran was noted to have moderately severe incomplete paralysis on the right side, with no involvement on the left side.  

The Veteran was afforded an additional VA examination in November 2014.  At that time, the Veteran was noted to have severe radiculopathy of the left lower extremity involving the sciatic nerve with the right sciatic nerve being reported as not being affected.  There was no muscle atrophy noted at that time.  

As to the right sciatic nerve, the Board notes that the record contains numerous findings as to the overall impairment of this nerve.  The Veteran has reported having continuous pain and numbness, with numerous notations of uncontrolled radiculopathy from  2008 forward.  The symptomatology associated with this impairment has ranged from moderate to severe.  However, the physical findings have been described as no more than moderately severe at any time.  As such, and resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's right lower extremity nerve involvement has met the criteria for a 40 percent disability evaluation throughout.  While certain symptomatology has been described as severe, with a notation of muscle atrophy of the right thigh being noted on the May 2013 VA examination, there have been no findings of severe muscle atrophy being reported at the time of any VA examination or in any treatment records, as is required for the next higher evaluation.  There have also been no reports or findings of complete paralysis of the sciatic nerve at any time.  As such, the criteria for a 40 percent disability evaluation, and no more, have been met for the entire appeal period.  

As to the left lower extremity sciatic nerve impairment, the Veteran has reported having continuous pain and numbness, with numerous notations of uncontrolled radiculopathy from 2008 forward.  The symptomatology associated with this impairment has ranged from moderate to severe.  However, the physical findings have been described as no more than moderately severe at any time prior to the November 2014 VA examination.  As such, and resolving reasonable doubt in favor of the Veteran, the Board finds Board finds that the Veteran's left lower extremity nerve involvement more closely approximates that for a 40 percent disability evaluation prior to November 19, 2014, the date of the most recent VA examination.  While certain symptomatology was described as severe prior to this time, there were no findings of severe muscle atrophy being reported at the time of any VA examination or in any treatment records, as is required for the next higher evaluation.  There were also no reports or findings of complete paralysis of the sciatic nerve at any time.  As such, the criteria for a 40 percent disability evaluation, and no more, were met prior to November 19, 2014.  

As noted above, at the time of the November 19, 2014 VA examination, the VA examiner specifically opined that the Veteran's left-sided sciatic radiculopathy was severe in nature.  As such, a 60 percent disability evaluation is warranted from that time.  There were no findings of severe impairment prior to this time.  An evaluation in excess of 60 percent is not warranted as there have been no reports or findings of complete paralysis of the sciatic nerve at any time.  

Femoral Nerve Left and Right Lower Extremity

As it relates to the claim of an initial evaluation in excess of 10 percent for the right and left lower extremity femoral nerve, the Board notes that prior to the May 15, 2013 VA examination, there were no findings or notations of femoral nerve involvement for either lower extremity.  At the time of the May 15, 2013 VA examination, the examiner indicated that the Veteran had moderate impairment of the femoral nerve for both extremities.  As such, a 20 percent disability evaluation from May 15, 2013 until July 16, 2014 is warranted.  An evaluation in excess of 20 percent for either femoral nerve is not warranted as the Veteran was not shown to have more than moderate neurological impairment during this time period, based upon the results of the VA examination and the treatment records on file.  

A compensable evaluation for femoral nerve impairment is not warranted from July 16, 2014.  At the time of the July 2014 VA examination, the examiner specifically reported normal findings for the femoral nerve.  There was also no femoral nerve involvement noted at the time of the November 2014 VA examination nor were there any findings of femoral nerve involvement associated with file subsequent to the July 2014 VA examination.  Given the foregoing, a compensable disability evaluation for left or right lower extremity femoral nerve involvement from July 16, 2014 is not warranted.  

Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2016).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

In this case, regarding the rating for the Veteran's lower extremity radiculopathy, the ratings assigned under Diagnostic Codes 8520 and 8526, respectively, are based on the average impairment of earning capacity resulting from radiculopathy of the bilateral lower extremities.  The schedular rating criteria in this case contemplate symptomatology found within the record of evidence, specifically difficulties caused by abnormal nerve functioning between the spine and the lower extremities, including pain, numbness, loss of reflexes, etc.  38 C.F.R. § 4.124a.

In the absence of exceptional factors associated with these disabilities, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321 (b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

Moreover, the Board has considered whether the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) was reasonably raised by the record in this case.  Neither the Veteran nor the evidence suggests unemployability due to service-connected disabilities.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran still maintains employment on a full-time basis as a postal worker.  Therefore, as the issue of a TDIU is not reasonably raised by the record, it is not part of the rating appeal.


ORDER

A 40 percent disability evaluation for left lower extremity sciatic nerve involvement prior to November 19, 2014, and 60 percent thereafter, is granted.

A 40 percent disability evaluation for right lower extremity sciatic nerve involvement, and no more, throughout the appeal period is granted.

A 20 percent disability evaluation for right lower extremity femoral nerve involvement, and no more, from May 15, 2013 to July 16, 2014, is granted.  

A 20 percent disability evaluation for left lower extremity femoral nerve involvement, and no more, from May 15, 2013 to July 16, 2014, is granted. 

A compensable disability evaluation for right lower extremity femoral nerve impairment from July 16, 2014, is denied.

A compensable disability evaluation for left lower extremity femoral nerve impairment from July 16, 2014 is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


